Citation Nr: 1529552	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than March 22, 2007, for the award for service connection for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for scoliosis.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right lower leg injury/soft tissue injury.

6.  Entitlement to service connection for pelvic pain.

7.  Entitlement to service connection for the residuals of a neck injury, degenerative disc disease of the cervical spine.

8.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

9.  Entitlement to service connection for muscle spasms.

10.  Entitlement to service connection for cardiomyopathy, congestive heart failure.

11.  Entitlement to service connection for the residuals of a head injury.

12.  Entitlement to special monthly compensation based upon the need for aid & attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture was manifested by limitation of motion of the joint with arthritis.  The fifth finger was not ankylosed, was not akin to amputation of the finger, and did not interfere with overall function of the hand.

2.  The first informal or formal claim for service connection for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture was received on March 22, 2007.

3.  The claim for service connection for scoliosis was denied in a January 1980 rating decision.   That decision is final.
 
4.  Evidence added to the record since the last final January 1980 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for scoliosis.

5.  The Veteran does not have a current diagnosis of PTSD.

6.  The Veteran does not have a current diagnosis of a soft tissue injury/right lower leg injury.

7.  The Veteran does not have a current diagnosis of a disability manifested by pelvic pains.

8.  A neck injury, degenerative disc disease of the cervical spine, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

9.  Degenerative disc disease of the lumbar spine is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

10.  The Veteran does not have a current diagnosis of a disability manifested by muscle spasms.

11.  Cardiomyopathy, congestive heart failure, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

12.  The Veteran does not have a current diagnosis of or residuals of a head injury.

13.  The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for the Veteran's right degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.59, 4.69, 4.71a, Diagnostic Codes 5010, 5230 (2014). 

2.  The requirements for an effective date earlier than March 27, 2007, for the grant of service connection for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3. The January 1980 rating decision that denied service connection for scoliosis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for scoliosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The requirements for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The requirements for service connection for a soft tissue injury/right lower leg injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The requirements for service connection for pelvic pains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  A neck injury, degenerative disc disease of the cervical spine, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

9.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

10.  The requirements for service connection for muscle spasms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  Cardiomyopathy, congestive heart failure was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

12.  The requirements for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

13.  The criteria for special monthly pension based upon the need for the regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.350 , 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claim to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012). 

Notice for the Veteran's claims was provided in letters dated in April 2007, June 2007, August 2007, and October 2008.  In February 2009, following such notice, a rating decision was issued denying the claims on appeal.  The issue of entitlement to an earlier effective date for service connection for a disability of the right fifth finger was denied in a December 2009 statement of the case.  The denials of the Veteran's appeal were continued most recently in an October 2014 supplemental statement of the case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private treatment records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  VA examinations have been obtained with respect to the Veteran's increased rating claim, and claims for service connection for a soft tissue injury, pelvic pains, muscle spasms, and residuals of a head injury.  These examinations are sufficient to decide the claims.  There is no indication that the right fifth finger disability has worsened in severity since the most recent examination.  A VA examination or opinion has not been obtained in this case with regard to the remainder of the service connection claims.  With respect to the claim for service connection for PTSD, there is no current diagnosis of that disability.  With respect to the low back and neck disabilities, the evidence does not demonstrate a chronic injury in service, continuity of disability since service, or credible evidence there may be an association between the current disabilities and service, thus the duty to assist has not been triggered with respect to these claims.  Next, although there is a diagnosis of a heart disability, there is no credible or competent evidence to relate that the disability may be associated with service.  Finally, because the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for scoliosis, the duty to assist to obtain a medical examination has not been triggered. Accordingly, the Board finds that although VA examinations for the above claims have not been obtained, none such are indicated in this instance as the competent and credible evidence demonstrates that the elements of service connection have not been met, and the duty to assist has not been triggered.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.




II.  Analysis

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture under Diagnostic Code 5010-5230.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 pertains to degenerative arthritis.  DC 5230 pertains to limitation of motion of the little finger. 

Under DC 5330, a compensable rating is not warranted for any degree of limitation of motion of the fifth metacarpal.  Thus, a higher rating is not available for the Veteran.  The Veteran is already in receipt of a 10 percent rating for his disability of the little finger, and such takes into account his symptoms of pain and limitation of motion.  His hand is not otherwise limited due to this service-connected disability.  A higher rating is not warranted under DC 5010, as only one joint group is affected.  Accordingly, the Board finds that a rating higher than 10 percent is not warranted at any time during the pendency of the appeal.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  However, the Board notes that a higher rating is not warranted under the criteria pertaining to the little finger even with his demonstrated limitation of motion because, as described above, the medical evidence does not show any additional limitation of function due to the service-connected disability.

A claim for TDIU as related to the right fifth finger disability has not been raised by the record, as the Veteran has not stated, and the evidence does not otherwise reflect, that the Veteran is unable to obtain or maintain gainful employment due to this disability.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right fifth finger disability with the established criteria found in the rating schedule.  The discussion above reflects that the Veteran's disability is manifested by pain and limitation of motion.  The applicable diagnostic code used to rate the Veteran's finger disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability has been fully considered and contemplated in the rating schedule. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Earlier Effective Date

The Veteran contends that his claim for service connection for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture (right fifth finger disability) should date back to his service, when he first injured his finger.

Generally, the effective date for an award of service connection and disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For claims for increased evaluation an effective date is the earliest date on which factual entitlement to the benefit sought is shown, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2).

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

In this case, a review of the extensive record, including over 1600 individual documents in VBMS, is negative for any indication of a formal or informal claim for service connection for a right fifth finger disability prior to March 27, 2007.  
The Board notes that on October 1990 VA examination, the Veteran stated that his fifth digit on his right hand would get numb and that it was fractured.  However, he did not indicate at that time, or in any accompanying statement, that such disability was related to his service, or that he was intending to apply for VA benefits in relationship to that disability.  Rather, it is clear from the face of the document that he was reporting his "present complaints."  The examination was being conducted with regard to the Veteran's claim for an earlier effective date for the grant of a 100 percent rating for schizophrenia, and the Veteran did not state otherwise at any time during that appeal period.  In fact, the psychiatric claim and a claim for a 100 percent rating was the primary focus for the Veteran and VA for over a decade.  There is no indication, other than that the Veteran reported symptoms related to the right finger on 1990 VA examination, that he intended to file a claim for benefits for a right fifth finger disability.  Significantly, he did not state that he suffered from a right fifth finger disability, status post fracture, related to service, until the present claim filed in March 2007.  Moreover, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006), citing Brannon v. West, 12 Vet. App. 32, at 35 (1998).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).  VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Accordingly, for the reasons stated above, the Board finds that there was no informal or formal claim for service connection for the service-connected right fifth finger disability prior to March 27, 2007, and the claim must be denied.

New & Material Evidence

The Board denied the Veteran's claim for service connection for scoliosis in a January 1980 rating decision.  That decision is final.

At the outset, the Board finds that the issue as to whether new and material evidence has been submitted to reopen a claim for service connection for scoliosis, and the issue of entitlement to service connection for degenerative disc disease of the lumbar spine, are two separate and distinct issues.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 1980, the Veteran had claimed service connection for a "bad back," and the sole diagnosis found at the time was scoliosis.  The Veteran did not appeal that decision, and it is final.  With regard to the currently pending claim for service connection for a low back disability, specifically for degenerative disc disease of the low back, the Veteran claimed that such was related to a head injury that occurred in service, a contention he had not previously made with regard to his January 1980 claim.  Moreover, the Board notes that scoliosis and degenerative disc disease are separate and distinct diagnoses.  Scoliosis is "an appreciable lateral deviation in the normally straight vertical line of the spine."  Dorland's Illustrated Medical Dictionary 1681 (32nd ed. 2012).  Degenerative disc disease, on the other hand, refers to changes to the spinal discs.  Dorland's Illustrated Medical Dictionary 1780 (32nd ed. 2012).   

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, no new or material evidence has been received with respect to the Veteran's claim for service connection for scoliosis.  He has not presented any  evidence that he currently suffers from scoliosis, or, if so, how any current scoliosis is related to his service, or any other medical evidence or opinions to support his claim.  At the time of the prior final denial, there was evidence of a diagnosis of scoliosis in service and on November 1979 VA examination.  The claim was denied because there was no indication of a back injury or condition that began in service, and on VA examination, his lumbar spine was essentially normal.  Since the last final denial in 1980, the Veteran has complained of back pain.  However, the claims file contains no new or material evidence with regard to the Veteran's scoliosis, to include, as stated above, any indication of a current diagnosis, chronicity since service, or a medical nexus relating any current scoliosis to service.  Thus, the Board finds that the elements necessary to reopen the claim have not been presented such that the duty to assist would be triggered, and the claim must be denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that his current PTSD, right leg muscle injury, pelvic pain, cervical spine disability, lumbar spine disability, muscle spasms, residuals of a head injury, and cardiovascular disability were caused or aggravated by his service.  Specifically, he contends that while in service, he experienced a head injury when he hit his head on the deck of his ship, knocking him to floor.  He had felt dizzy but did not lose consciousness.  That same month, he was carrying supplies onboard when he stepped through a hatch door, hit his head in the door jam, and was knocked unconscious for a few moments.

Service treatment records reflect that in July 1976, the Veteran was complaining of dizziness and distorted vision in his right eye.  He had struck his right forehead on a hatch while carrying supplies onboard.  He reported having severe headaches at the right temporal area that extended downwards.  There was no swelling at the site.  An x-ray of the skull was normal.  In August 1976, the Veteran had soft tissue damage to his right leg after a fuel hose fell on him.  In September 1976, he was examined and found physically qualified for transfer.  The remainder of the service records are negative for any indication of an injury or disability of the right leg, pelvis, lumbar or cervical spine, muscle spasms, a cardiovascular disability, of a head injury.  In 1979, the Veteran was separated from service due to acute, severe, paranoid schizophrenia.  

The post-service treatment records are also negative for any indication of a diagnosis of PTSD.  Specifically, the VA treatment records demonstrate an ongoing psychiatric diagnosis of paranoid schizophrenia only.  The Veteran has not identified any other treatment records to show a diagnosis of PTSD, nor has he provided the Board with any indication that he suffers from symptoms of PTSD.  While he has provided the Board with two stressor statements, related to the two head injuries while on a Navy ship and when he was treated for schizophrenia against his will in service, there is no indication in the record that he suffers from any psychiatric disorder other than paranoid schizophrenia.  Accordingly, a diagnosis of PTSD is not established based upon a review of the evidence of record.  Absent a current diagnosis, a claim for service connection cannot prevail.

With regard to the claims for service connection for a soft tissue injury of the right leg, a pelvic disability, a muscle spasm disability, or residuals of a head injury, the post-service records are negative for any indication that the Veteran currently suffers from these disabilities.  Specifically, on September 2014 VA examination, physical examination was negative for any of these claimed disabilities.  With regard to any residual head injury, the examiner concluded that the Veteran's multitude of medical complaints were unrelated to a previous traumatic brain injury and referred evaluation of those complaints to his treating psychiatrist.  The remainder of the records are negative for any diagnosis of these claimed disabilities.  To that extent, the Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the Veteran has complained of symptoms related to his in-service head injury, there is no indication of a diagnosed soft tissue injury of the right leg, a pelvic disability, a muscle spasm disability, or residuals of a head injury.  Accordingly, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

With regard to the Veteran's claims for service connection for a lumbar spine disability and cervical spine disability, the Board notes that there are current diagnoses related to these claims, to include degenerative disc disease and degenerative joint disease.  However, the Board finds that service connection for these disabilities is also not warranted.  In that regard, a review of the service treatment records is negative for any indication of an injury to the cervical spine or lumbar spine.  At the time of the documented head injury, no abnormality of the lumbar or cervical spine was shown.  Moreover, arthritis was not diagnosed within one year of service separation.  The claims file includes voluminous records dated since service separation, to include a VA examination conducted in November 1979 that showed no evidence of an injury to the cervical or lumbar spine.  In April 1981, the Veteran was hospitalized for a psychiatric disability, and thorough physical examination was negative for a cervical or lumbar spine disability.  A November 1981 x-ray of the lumbar and cervical spine was normal.  While the record does reflect complaints of back and neck pain throughout the years, a resultant diagnosis of a back or neck disability was not provided in the years following separation from service, and repeat physical examination was negative for disability.  Rather, the first indication of a diagnosis of a lumbar spine or cervical spine disability, specifically for the degenerative disc disease currently on appeal, is not until the early to mid-2000s, more than 25 years following service separation.  Finally, there is no medical nexus relating the Veteran's current degenerative disc disease of the lumbar or cervical spine with his service.  Specifically, the 2014 VA examiner found no indication of any objective residuals related to the in-service head injury.  Accordingly, as the elements of service connection have not been met, service connection for  degenerative disc disease of the lumbar and cervical spine must be denied.

With regard to the Veteran's claim for service connection for cardiomyopathy, congestive heart failure, the Board finds that none of the elements of service connection have been met with regard to that claim.  There is no indication of a heart disability, or symptoms thereof, in service, nor is there indication of any abnormal heart examination for many years following service.  Rather, in March 1985, chest x-ray and ECG testing was normal.  The first indication of heart disease was not until the early 2000s, more than 25 years following service separation.  Moreover, there is no medical nexus or other medical evidence to suggest a link between the Veteran's current heart disease and conditions with his service.  To the extent that the Veteran relates his heart disease to his psychiatric medications, he has provided the Board with no medical evidence in support of that claim.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Despite the Veteran's vague assertion that his psychiatric medication has caused other medical problems, the Board finds that there is no evidence to support the Veteran's claim of secondary service connection, and therefore, service connection for cardiomyopathy, congestive heart failure, must be denied.

Finally, while the Veteran is competent to describe symptoms related to the in-service head injury, to include numbness and pain in this right leg, pain in his pelvis, muscle spasms, and headaches, back and neck pain, and symptoms related to his heart disease, he is not competent to opine on complex medical questions, such as a medical diagnosis related to these symptoms.  Such determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the Veteran had only offered conclusory statements relating his symptoms to his service, whereas the 2014 VA examiner found no objective relationship.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the contended PTSD, right leg muscle injury, pelvic pain, lumbar spine disability, cervical spine disability, muscle spasms, or residuals of a head injury.  As the preponderance of the evidence is against the Veteran's claims, the claims must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.

SMC

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, although the Veteran is in receipt of a 100 percent rating for his schizophrenia, the evidence does not demonstrate that he is also permanently housebound by reason of that service-connected disability.  In July 2011, he submitted a VA-FORM 21-280, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," completed by a physician, stating that the Veteran suffered from hypertension, atrial fibrillation , congestive heart failure, diabetes, back pain, and depression.  He was able to dress himself and prepare his own meals.  He did need assistance with bathing and tending to hygiene needs.  He was not legally blind and did not require nursing home care.  He did not require medication management or help with his financial affairs.  He was able to leave the home daily.  There were no other symptoms noted other than that he would get dizzy when he stayed up for a long time.

In this case, the Board finds that the Veteran does not meet the criteria for SMC based upon the need for aid and attendance or by reason of being housebound.  The evidence does not demonstrate that he needs regular aid and attendance for his service-connected disabilities, schizophrenia and a right fifth finger disability, nor does it show that those disabilities cause him to be housebound.  The Veteran has stated that he meets the criteria for SMC due to loss of control of his bladder and bowels, as due to liver damage and elevated enzymes levels, due to psychiatric medication.  However, his medical records do not support a finding that the Veteran suffers from these symptoms, or that he suffers from them to the extent that they would meet the criteria for SMC.  Rather, VA current diagnoses lists demonstrate such disabilities as sleep apnea, cardiomyopathy, degenerative joint disease, congestive heart failure, erectile dysfunction, schizophrenia, and hypertension.  There is no medical evidence to support the contention that his psychiatric medication causes such severe side effects as the Veteran contends, such that he would be left housebound.  In that regard, the Board finds that the Veteran's statements lack credibility.  September 2014 VA examination was negative for any indication of these contended, severe, symptoms, and the remainder of the medical evidence is also negative for such symptoms.  The Board places greater probative value on the medical evidence in this case, to include the 2011 SMC evaluation, when finding that the competent, credible evidence of record is against the Veteran's claim.

The Veteran also contends that his nonservice-connected heart disability leaves him housebound.  However, as service connection for a cardiovascular disability is not established, such cannot be considered with regard to his claim for SMC.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture is denied.

Entitlement to an effective date earlier than March 27, 2007, for the grant of service connection for degenerative joint disease of the right fifth proximal interphalangeal joint status post fracture is denied. 

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for scoliosis is denied.

Service connection for PTSD is denied.

Service connection for right lower leg injury/soft tissue injury is denied.

Service connection for pelvic pain is denied.

Service connection for a neck injury is denied.

Service connection for residuals of a neck injury, degenerative disc disease of the cervical spine is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for muscle spasms is denied.

Service connection for cardiomyopathy, congestive heart failure is denied.

Service connection for the residuals of a head injury is denied.

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


